DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11, 14, 16, and 21-29 are pending in the application.

Response to Arguments
Regarding the § 112 rejections and objections to the Specification – Claims 1-2 were amended.  Applicant set forth arguments, some of which were persuasive and some not (see Applicant’s Remarks Pages 9-10).  The § 112 rejections and objections to the Specification are withdrawn below, along with reasons for why.
Regarding the § 103 art rejections – Applicant’s arguments with respect to Claim 1 have been considered but the claims were amended and the rejections changed accordingly.  New grounds of rejection do not rely on references applied in the prior rejection of record for most teachings or matters specifically challenged in the arguments.
Applicant's remaining arguments filed Feb. 5, 2021 have been fully considered but they are not persuasive.
Claim 1 is rejected under § 103, over Lee et al., in view of Park, in view of Hirakawa (see Rejection for Claim 1 below).  Claim 1 follows.
Claim 1.  A liquid cooler comprising:
a cooling tank to hold a first fluid in an inner space;
a separator provided in the inner space of the cooling tank;
a motor support provided at a top of the cooling tank to cover the cooling tank;
a motor provided at an upper side of the motor support and having a rotary shaft extending downward through the motor support;
an evaporator provided in an upper space in the separator, the evaporator being spirally wound to form a first cylindrical space;
a pipe provided in a lower space below the separator, the pipe being spirally wound several times horizontally to form a second cylindrical space; and
a stirrer coupled to the rotary shaft, the stirrer including:
a stirring shaft coupled to the rotary shaft;
body extensions extending downward from a lower end of the stirring shaft; and

wherein the separator includes a bottom layer that is horizontally formed and has a center hole through which the stirrer passes,
wherein the bottom layer is provided between the evaporator and the pipe, and wherein the bottom layer includes latticed ribs, and the upper and the lower space communicate through holes formed between the latticed ribs.

Applicant argues that Lee et al. does not disclose the following Claim 1 limitations:
Claim 1.  A liquid cooler comprising . . . 
wherein the separator includes a bottom layer that is horizontally formed and has a center hole through which the stirrer passes,
wherein the bottom layer includes latticed ribs, and the upper and the lower space communicate through holes formed between the latticed ribs.

because “an agitator blade 68 is centrally positioned in evaporator 50 and does not extend through installation member 40,” and refers to Lee et al. Figure 4 – and because “the installation member 40 is hollow between the locking bumps 42 and does not include latticed ribs defining holes through which the upper and lower space communicate.”  Applicant further argues that with the above limitations “ice that is formed around the evaporator 24 in the first space and is larger than the perforations of the separator 23 cannot move to the second space and block a flow of the cooling water around the cold water pipe 22,” and references the Original Disclosure, Paragraph [0039].
These arguments are unpersuasive because Lee et al., in view of Park, in view of Hirakawa, disclose the above limitations (see Rejection for Claim 1 below), not just Lee et al. as Applicant is arguing.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Regarding latticed ribs being between locking or latching jaw portions 42 – These arguments are unpersuasive because in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., no lattice ribs between “locking bumps”) are not recited in the rejected claims.
These arguments are also unpersuasive because Applicant appears to be confused about what the recited “bottom layer” is.  See the Rejection for Claim 1. K). where Lee et al. discloses the bottom layer is the horizontally formed bottom layer supporting locking jaw portions 42, not
In response to Applicant's argument that “ice that is formed around the evaporator 24 in the first space and is larger than the perforations of the separator 23 cannot move to the second space and block a flow of the cooling water around the cold water pipe 22” – The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Lee et al., in view of Park, in view of Hirakawa, disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Response to Amendment
Specification
Claim 1 was amended.  The previous Objection to the Specification for failing to provide proper antecedent basis for the claimed subject matter is withdrawn.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claim 1 was amended.  The previous rejections under § 112(a) for new matter are withdrawn from Claims 1-11, 14, 16, and 21-29.
Claims 1-2 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 2-11, 16, and 28-29 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14, 16, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR-20110068250-A, Jun. 22, 2011 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 20 pages), in view of Park (KR-101200034-B1, Nov. 12, 2012 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 27 pages), in view of Hirakawa (JP2001072195A, Mar. 21, 2001 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 19 pages).  Lee et al., in view of Park, Hirakawa, are hereinafter known as the Combination.
The claims are directed to an apparatus.  Lee et al.’s Machine Translation is referenced below.  Park’s Machine Translation is referenced below.  Hirakawa’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claims 1-8, 14, 16, and 21-29 – Lee et al. discloses a liquid cooler (“cooling unit,” Title, Abstract) comprising:
A cooling tank (reservoir 20) to hold a first fluid (“cooling water” stored in cooling tank, i.e. reservoir 20, see Abstract, line 4) in an inner space (inner space of the cooling tank, i.e. reservoir 20), as disclosed in Figures 1-5;
B).	A separator (installation member 40) provided in the inner space of the cooling tank (reservoir 20), the separator separating the inner space of the cooling tank into two parts, as disclosed in Figures 1-5;
C).	A motor support (lid 62) provided at a top of the cooling tank (reservoir 20) to cover the cooling tank, the motor support supporting a motor, i.e. drive motor 64, as disclosed in Figures 1-5;
D).	A motor (drive motor 64) provided at an upper side of the motor support (lid 62) and having a rotary shaft (rotary shaft of drive motor 64, disclosed in Figure 5) extending downward through the motor support, as disclosed in Figure 5, the rotary shaft holding stirring shaft 66, the stirring shaft 66 being rotated by the motor as disclosed by the rotary arrow;
E).	An evaporator (evaporator 50) provided in an upper space (upper space of inner space of cooling tank, i.e. reservoir 20), the evaporator in the separator (installation member 40) as shown in Figures 1-5, the evaporator being spirally wound to form a first cylindrical space (first cylindrical space formed by spirally wound evaporator, i.e. evaporator 50, shown in Figures 1-5), as disclosed in Figures 1-5;
F).	A pipe (cold water coil 30) provided in a lower space (lower space of inner space of cooling tank, i.e. reservoir 20, lower space below separator, i.e. installation member 40) below the separator (installation member 40), the pipe being spirally wound several times horizontally to form a second cylindrical space (second cylindrical space formed by spirally wound pipe, i.e. cold water coil 30, shown in Figures 1-5), as shown in Figures 1-5; and
G).	A stirrer (stirring shaft 66 and stirring blades 68) coupled to the rotary shaft (rotary shaft of drive motor 64, disclosed in Figure 5) as disclosed in Figure 5, the rotary shaft , the stirrer including:
H).	A stirring shaft (stirring shaft 66) coupled to the rotary shaft (rotary shaft of drive motor 64, disclosed in Figure 5) as disclosed in Figure 5, the rotary shaft holding stirring shaft 66, the stirring shaft 66 being rotated by the motor as disclosed by the rotary arrow,
K).	Wherein the separator (installation member 40) includes a bottom layer that is horizontally formed (bottom layer is the horizontally formed bottom layer supporting locking jaw portion 42, used to “easily mount” the disclosed evaporator 50, the horizontally formed bottom layer best disclosed in Figures 2-3 and at Page 4, lines 13-14, “the installation member 40 further includes a locking jaw portion 42 (supported by the disclosed horizontally formed bottom layer) to easily mount evaporator 50”), and
M).	Wherein the bottom layer (bottom layer is the horizontally formed bottom layer supporting locking jaw portion 42, used to “easily mount” the disclosed evaporator 50, the horizontally formed bottom layer best disclosed in Figures 2-3 and at Page 4, lines 13-14, “the installation member 40 further includes a locking jaw portion 42 (supported by the disclosed horizontally formed bottom layer) to easily mount evaporator 50”) is provided between the evaporator (evaporator 50) and the pipe (cold water coil 30), as disclosed in Figures 2-3.
Lee et al. discloses a stirrer (stirring shaft 66 and stirring blades 68) including a stirring shaft and a plurality of vanes.  Lee et al. does not disclose the recited form of the plurality of vanes – and Lee et al. does not disclose the recited location of the plurality of vanes in Lee et al. second cylindrical space of the pipe, i.e. cold water coil 30, i.e. 
I).	The Lee et al. stirrer including body extensions extending downward from a lower end of the Lee et al. stirring shaft; and blades radially extending from, respectively, corresponding lower ends of the body extensions,

J).	The Lee et al. stirrer including the blades being positioned in an inner space of the Lee et al. second cylindrical shape formed by the Lee et al. pipe being spirally wound several times horizontally.

L).	(The Lee et al. separator) has a center hole through which the stirrer passes,

Wherein the Lee et al. bottom layer includes latticed ribs, and the upper and the lower space of Lee et al. communicate through holes formed between the latticed ribs.

Like Lee et al., Park discloses a stirrer (multifunction stirrer, disclosed in Figures 8-10 and at [0049]) including a stirring shaft (extension pipe 130) and a plurality of vanes (auxiliary blades 150).  (See Park Figures 8-10 and [0049]) (See Rejection for Claim 1. G).-H). for the stirrer that Lee et al. discloses)
Park further teaches:
I).	The stirrer (multifunction stirrer, disclosed in Figures 8-10 and at [0049]) including a plurality of vanes (auxiliary blades 150), each vane including a body extension[[s]] (body extension is upper portion of auxiliary blade 150; blade is lower portion of auxiliary blade 150) extending downward from a lower end of the stirring shaft (extension pipe 130) as disclosed in Park Figures 8-10, particularly Figure 9; and a blade[[s]] (body extension is upper portion of auxiliary blade 150; blade is lower portion of auxiliary blade 150) radially extending from, respectively, corresponding lower end[[s]] of the body extension[[s]] from the main hub 110, to the auxiliary hub 120, and beyond, as disclosed in Park Figures 8-10, particularly Figure 9,
J).	The stirrer (multifunction stirrer, disclosed in Figures 8-10 and at [0049]) including a plurality of vanes (auxiliary blades 150), each vane including the blade[[s]] (body extension is upper portion of auxiliary blade 150; blade is lower portion of auxiliary blade 150) being positioned, i.e. installed, “so as to be close to the bottom of the tank” so that “a swirl flow circulating through the tank is made to stir the stirring objects” and also to “effectively stir the stirring object located on top of the tank” as disclosed by the flow lines in Figure 8, i.e. the liquid “is mixed uniformly” (See Park Figure 8; [0010], lines 1-7; and [0030], emphasis added) . . . .
When the Lee et al. stirrer is replaced by the stirrer taught by Park – and placed near the bottom of the cooling tank as taught by Park – there is more uniform and even mixing from the top to the bottom of the tank, brought about by the Park stirrer, and this would aid Lee et al.’s efforts, with a vertically tall tank, to better control heat transfer and temperature and to more quickly “supply cold drinking water to the 
J).	The stirrer (the stirrer as taught by Park) being positioned, i.e. installed, “so as to be close to the bottom of the tank” (as taught by Park at [0010], lines 1-7) in an inner space of the second cylindrical shape formed by the pipe (cold water coil 30) being spirally wound several times horizontally, which is close to the bottom of the cooling tank, i.e. reservoir 20, as disclosed in Lee et al. Figures 1-5 (See Park Figures 8-10 for the stirrer as taught by Park; and [0010], lines 1-7, for the stirrer installed, “so as to be close to the bottom of the tank”), and
L).	(The separator, i.e. installation member 40 disclosed in Lee et al. Figures 2-3) has a center hole (center hold of installation member 40) through which the stirrer (stirring shaft 66 and stirring blades 68, as modified by Park, above Point J).) passes since the Lee et al. stirrer is replaced and located near the bottom of the cooling tank as taught by Park (see Points I). and J). above), and therefore passes through the bottom layer of the separator, i.e. installation member 40 (see Lee et al. Figures 2-5).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the Lee et al. stirrer with the stirrer taught by Park – and place the modified stirrer near the bottom of the cooling tank as taught by Park, such that the modified stirrer has:
I).	Body extensions extending downward from a lower end of the stirring shaft; and blades radially extending from, respectively, corresponding lower ends of the body extensions, and

J).	The blades being positioned i.e. installed, “so as to be close to the bottom of the tank” (as taught by Park at [0010], lines 1-7) . . . 

such that Lee et al., in view of Park, disclose:
J)	The blades being positioned in an inner space of the second cylindrical shape formed by the pipe being spirally wound several times horizontally, and

L).	The separator has a center hole through which the stirrer passes,

since:
1).	Park states that the “multi-functional agitator” (the disclosed stirrer) is capable of use in a water purifier without being “limited” to that use.  A “person having ordinary skill in the art” 
2).	Park further states that among these advantages are, “The conical impeller . . . is installed so as to be close to the bottom of the tank . . . a swirl flow circulating through the tank is made to stir the stirring objects” and the Park conical impeller can also “effectively stir the stirring object located on top of the tank” as shown by the flow lines in Figure 8, i.e. the liquid is “mixed uniformly” from the top to the bottom of the tank (see Park Figure 8; [0010], lines 1-7; and [0030]); and
3).	Park further states that another advantage of the disclosed stirrer is that the “multifunctional stirrer [[that]] can inject oxygen into the stirring object through the rotation of the impeller without a separate air injection device, simplifying the structure of the equipment, and reducing the equipment cost and power consumption,” as shown in Figure 8 and described at [0010], lines 20-23, [0048], and [0053].  The air injection causes the water to be “evenly mixed” from the top to the bottom of the tank. (See Park Figure 8; and [0058]); and
4).	The more uniform and even mixing from the top to the bottom of the tank, effected by the Park stirrer, would aid Lee et al.’s efforts, with a vertically tall tank, to better control heat transfer and temperature and to more quickly “supply cold drinking water to the user” at the right temperature. (See Lee et al. Figures 2-4; Page 1, lines 3-6; and Page 4, lines 18-28)
Lee et al., in view of Park, disclose the claimed invention except for:
N).	Wherein the Lee et al. bottom layer includes latticed ribs, and the Lee et al. upper and the lower space communicate through holes formed between the latticed ribs.

However, Lee et al., in view of Park, disclose:
N).	The bottom layer (bottom layer is the horizontally formed bottom layer supporting locking jaw portion 42, used to “easily mount” the disclosed evaporator 50, the horizontally formed bottom layer best disclosed in Figures 2-3 and at Page 4, lines 13-14, “the installation member 40 further includes a locking jaw portion 42 (supported by the disclosed horizontally formed bottom layer) to easily mount evaporator 50”) . . . and the upper space (upper space of inner space of cooling tank, i.e. reservoir 20) and the lower space (lower space of inner space of cooling tank, i.e. reservoir 20, lower space below separator, i.e. installation member 40) communicate, via circular liquid flow through the liquid cooler (see Lee et al. Figures 2-3), the circular liquid flow being from the top to bottom of the tank, effected by the stirrer as taught by Park, the circular liquid flow pattern in the tank disclosed in Park Figure 8 . . . .
Like Lee et al., in view of Park, Hirakawa discloses a liquid cooler with a stirrer, i.e. “a beverage dispenser” with a “beverage cooling coil” and “stirring blades 60” (see Hirakawa Title, Abstract, and Figure 1) (see Rejection for Claim 1 above for what Lee et al., in view of Park, disclose).  Like Lee et al., in view of Park, Hirakawa discloses the same circular liquid flow pattern from the top of the tank to the bottom of the tank (see Hirakawa Figure 1) (see Park Figure 8 for the Lee et al., in view of Park’s, circular liquid flow pattern effected by the stirrer taught by Park).
Hirakawa further discloses a guide member 38, with latticed ribs, where the upper space of the liquid cooler, at the holes 43 formed between the latticed ribs, communicates with the lower space of the liquid cooler, via circular liquid flow through the liquid cooler, as disclosed in Figures 1-3 and at [0031]-[0033].  The guide member is “arranged . . . to surround the stirring blades 60” and is arranged “for guiding cooling water toward . . . the evaporator 30” of the liquid cooler (see Hirakawa Abstract and Figure 1), and the guide member’s “square holes 43” formed between the lattice ribs, are arranged to prevent ice formed at “the evaporator 30” from being “sucked into the stirring blade 60” and, thus, arranged to prevent stirring “blade 60 from being damaged” (see Hirakawa [0027], and Figures 1-2).
When the Lee et al. stirrer, as modified by Park, is surrounded by the guide member with the latticed ribs up top, as taught by Hirakawa, then the Combination discloses:
N).	Wherein the Lee et al. bottom layer includes latticed ribs at the top of the added guide member, and the upper and the lower space of Lee et al. communicate through holes formed between the latticed ribs, since like Lee et al., in view of Park, Hirakawa discloses the same circular liquid flow pattern from the top of the tank to the bottom of the tank (see Hirakawa Figure 1) (see Park Figure 8 for the Lee et al., in view of Park’s, circular liquid flow pattern effected by the stirrer taught by Park).

It would have been obvious to one of ordinary skill in the art to use the Lee et al. bottom layer to support the added guide member with the lattice ribs at the top, since the Lee et al. bottom layer is already used to support the “locking jaw portions 42,” which in turn are used to support and “easily mount 
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Lee et al. stirrer, as modified by Park, the modified stirrer surrounded by the guide member with the latticed ribs up top, as taught by Hirakawa, such that the Combination discloses:
N).	Wherein the Lee et al. bottom layer includes latticed ribs at the top of the added guide member, and the Lee et al. upper and the lower space communicate through holes formed between the latticed ribs, via the Lee et al. stirrer, as modified by Park,

since:
1).	Like Lee et al., in view of Park, Hirakawa discloses the same circular liquid flow pattern from the top to the bottom of the tank (see Hirakawa Figure 1) (see Park Figure 8 for the Lee et al., in view of Park’s, circular liquid flow pattern, effected by the stirrer taught by Park); and
2).	Hirakawa states that the guide member is so “arranged . . . to surround the stirring blades 60” to be used “for guiding cooling water toward . . . the evaporator 30” of the liquid cooler (see Hirakawa Abstract and Figure 1), and Hirakawa further states that the guide member’s “square holes 43” formed between the lattice ribs, are arranged to prevent ice formed at “the evaporator 30” from being “sucked into the stirring blade 60” and, thus, arranged to prevent stirring “blade 60 from being damaged” (see Hirakawa [0027], and Figures 1-2).
Additional Disclosures Include:
Claim 2 – The Combination discloses the liquid cooler of Claim 1, wherein the stirrer (stirrer as taught by Park in Figures 8-10 and at [0049]; the stirrer located in an inner space of the second cylindrical shape formed by the pipe, i.e. cold water coil 30, see Lee et al. Figures 1-5 and Rejection for Claim 1. J).) further includes:
a hub (auxiliary hub 120, main hub 110) having a conical outer surface, as disclosed in Park Figures 8-10: and
plurality of vanes (auxiliary blades 150) extending between the stirring shaft (extension pipe 130) and the hub (auxiliary hub 120, main hub 110), the plurality of vanes being circumferentially spaced from each other around a central axis of the stirrer (multifunction stirrer, disclosed in Park Figures 8-10 and at [0049]) as disclosed in Park Figures 8-10, and lower ends of the plurality of vanes being connected to the hub as disclosed in Park Figures 8-10, and
wherein each of the plurality of vanes (auxiliary blades 150) has, respectively, one of the body extensions (body extension is upper portion of auxiliary blade 150; blade is lower portion of auxiliary blade 150) and one of the blades (blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150).
(See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine)
Claim 3 – The Combination discloses the liquid cooler of Claim 2,
wherein each of the blades (blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) has respectively, a blade extension (blade extension is upper portion of blade connected to the body extension; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) and a bending extension (bending extension is lower portion of blade; bending extension is connected to blade extension; blade extension is the upper portion of blade; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150), as disclosed in Park Figure 9,
the blade extensions (blade extension is upper portion of blade connected to the body extension; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) extending radially from the hub (auxiliary hub 120, main hub 110) and from the lower ends of the body extensions (body extension is upper portion of auxiliary blade 150; blade is lower portion of auxiliary blade 150), the blade extensions being positioned in same vertical planes as the body extensions where the two are connected, as disclosed in Park Figure 9; and
the bending extensions (bending extension is lower portion of blade; bending extension is connected to blade extension; blade extension is the upper portion of blade; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) extending radially from the hub (auxiliary hub 120, main hub 110) since the bending extension extends radially as the bending extension extends along the conically shaped hub (see Park Figure 9) and inclined at an angle in a circumferential direction of the hub, at the periphery of the hub through the thickness of the bending extension, wherein lower ends (the lower end being next to the outer surface of the hub, the upper end being away from the outer surface of the hub, in the water) of the bending extensions extend along the outer surface of the hub, as disclosed in Park Figure 9.
(See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine)
Claim 4 – The Combination discloses the liquid cooler of Claim 3, wherein an angle between a line extending along a top edge of one of the blade extensions (blade extension is upper portion of blade connected to the body extension; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) and central axis (central axis of stirrer) is 90°, when the blade extension connects to the body extension at an angle that is 90º to the central axis of the stirrer (See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine).
Claim 5 – The Combination discloses the liquid cooler of Claim 3, wherein the circumferential direction in which the bending extensions (bending extension is lower portion of blade; bending extension is connected to blade extension; blade extension is the upper portion of blade; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) extend along the hub (auxiliary hub 120, main hub 110) is opposite to a rotational direction of the motor (motor 30) since the bending extension bends in both the clockwise circumferential direction and the counter-clockwise circumferential direction (see Park Figure 9) – so at least one portion of the bending extension meets the claim language, regardless of whether the stirring motor rotates in the clockwise rotational direction or the counter-clockwise rotational direction. (See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine)
Claim 6 – The Combination discloses the liquid cooler of Claim 4, wherein the angle between the one bending extensions (bending extension is lower portion of blade; bending extension is connected to blade extension; blade extension is the upper portion of blade; blade is lower portion of auxiliary blade 150; body extension is upper portion of auxiliary blade 150) and a vertical plane passing through the central axis is 30° at a point close to the bottom of the bending extension, near the periphery hub, i.e. auxiliary hub 120 – best disclosed in Figure 10 where the angle between the central axis of the stirrer and the vane (auxiliary blade 150) at the periphery of the hub is somewhat larger than 30º.  (See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine)
Claim 7 – The Combination discloses the liquid cooler of Claim 3, wherein a plurality of air holes (air discharge holes 122) are formed through the hub (auxiliary hub 120, main hub 110), and each of the plurality of air holes is formed between an adjacent pair of the plurality of vanes (auxiliary blades 150). (See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine)
Claim 8 – The Combination discloses the liquid cooler of Claim 7, wherein each of the plurality of air holes (air discharge holes 122) is formed closer to a center of the hub (auxiliary hub 120, main hub 110) than to a peripheral edge of the hub, as disclosed in Park Figure 9. (See Park Figures 8-10) (See Rejection for Claim 1 for motivation to combine) 
Claim 14 – The Combination discloses the liquid cooler of Claim 1, wherein the separator (installation member 40) divides the cooling tank (reservoir 20) into the upper space (upper space of the cooling tank, i.e. reservoir 20) and the lower space (lower space of the cooling tank, i.e. reservoir 20).
Claim 16 – The Combination discloses the liquid cooler of Claim 2, wherein a lower surface of the hub (auxiliary hub 120, main hub 110) defines a hollow conical opening at a lower end of the stirrer (Figure 10 impeller, [0049], lines 3-5), as disclosed in Park Figures 8-10.  (See Rejection for Claim 1 for motivation to combine)
Claim 21 – The Combination discloses the liquid cooler of Claim 1, wherein the evaporator (evaporator 50) carries a refrigerant to cool the first fluid (“cooling water” stored in cooling tank, i.e. reservoir 20, see Abstract, line 4), as disclosed at Page 3, lines 17-19, and at Page 1, lines 14-18, wherein the pipe (cold water coil 30) carries a second fluid (“drinking water,” see Abstract, line 5) to be cooled by the first fluid, and wherein the second fluid is water that is passed through a filter assembly, as disclosed by Lee et al. on Page 1, lines 14-18.
Claim 22 – The Combination discloses the liquid cooler of Claim 14, wherein the separator (installation member 40) further includes:
a first extension (first extensions are four outer diameter extensions of locking jaw portion 42 that couple to the lid 62 best shown in Figure 3) that extends upward from an edge of the center hole (center hole of installation member 40) (See Lee et al. Figures 2-5, particularly Figure 3); and
a plurality of separation walls (separation walls are four inner diameter extensions of locking jaw portion 42 that seat the evaporator 50, best shown in Figures 3-5) that extend upward from an the bottom layer (bottom layer best shown in Figure 2, bottom layer is bottom horizontal floor of locking jaw portion 42 upon which the first extensions and separation walls are formed, i.e. first extensions are four outer diameter extensions of locking jaw portion 42 that couple to the lid 62 best shown in Figure 3, and separation walls are four inner diameter extensions of locking jaw portion 42 that seat the evaporator 50, best shown in Figures 3-5) and are positioned around the center hole (center hole of installation member 40) (See Lee et al. Figures 2-5).
Claim 23 – The Combination discloses the liquid cooler of Claim 22, wherein the separation walls (separation walls are four inner diameter extensions of locking jaw portion 42 that seat the evaporator 50, best shown in Figures 3-5) include seating grooves (seating grooves are L-shaped to receive the evaporator (evaporator 50).  (See Lee et al. Figures 2-5)
Claim 24 – The Combination discloses the liquid cooler of Claim 22, wherein the stirring shaft of the modified stirrer is provided within the first extension (first extensions are four outer diameter extensions of locking jaw portion 42 that couple to the lid 62 best shown in Figure 3) since the Lee et al. stirrer is replaced by the stirrer taught by Park – and the modified stirrer is located near the bottom of the cooling tank, i.e. reservoir 20, as taught by Park (see Rejection for Claim 1. I).-J).), and therefore the stirring shaft of the modified stirrer is provided within the first extension (see Lee et al. Figures 2-5).
Claim 25 – The Combination discloses the liquid cooler of Claim 22, wherein the separator (installation member 40) further includes second extensions (mounting ribs 28) that extend downward from a lower surface of the bottom layer (bottom layer best shown in Figure 2, bottom layer is bottom horizontal floor of locking jaw portion 42 upon which the first extensions and separation walls are formed, i.e. first extensions are four outer diameter extensions of locking jaw portion 42 that couple to the lid 62 best shown in Figure 3, and separation walls are four inner diameter extensions of locking jaw portion 42 that seat the evaporator 50, best shown in Figures 3-5) in order to seat the installation member 40 as disclosed in Figures 4-5 and at Page 4, lines 10-11, and into the second cylindrical space (second cylindrical space formed by spirally wound pipe, i.e. cold water coil 30, shown in Figures 1-5) formed by the spirally would (wound) pipe (cold water coil 30), and wherein the hub and the plurality of vanes are provided radially within the second extensions since the Lee et al. stirrer is replaced by the stirrer taught by Park – and the modified stirrer is located near the bottom of the cooling tank, i.e. reservoir 20, as taught by Park (see Rejection for Claim 1. I).-J).), and therefore the hub and plurality of vanes of the modified stirrer are provided radially within the second extensions encompassing the second cylindrical space in the lower space of the cooling tank, i.e. reservoir 20 (see Lee et al. Figures 2-5).
Claim 26 – The Combination discloses the liquid cooler of Claim 22, wherein the hub and the plurality of vanes are provided below the bottom layer of the separator (installation member 40) since the Lee et al. stirrer is replaced by the stirrer taught by Park – and the modified stirrer is located .
Claim 27 – The Combination discloses the liquid cooler of Claim 1, wherein the cooling tank (reservoir 20) includes holder ribs (holder ribs are bottom part of mounting ribs 28, disclosed in Figures 4 and 5) that extend upward from a lower surface of the cooling tank to form a seating groove (seating groove is L-shaped part of mounting ribs 28 used to seat the lower end of the pipe, i.e. cold water coil 30, as disclosed in Figures 4 and 5) to receive a lower end of the pipe (cold water coil 30), wherein the stirrer is provided above the holder ribs since the holder ribs are on the bottom of the cooling tank, i.e. reservoir 20, and the modified stirrer is near the bottom of the cooling tank.  Specifically, the Lee et al. stirrer is replaced by the stirrer taught by Park – and the modified stirrer is located near the bottom of the cooling tank, i.e. reservoir 20, as taught by Park (see Rejection for Claim 1. I).-J).), (see Lee et al. Figures 2-5).
Claim 28 – The Combination discloses the liquid cooler of Claim 2, wherein the stirring shaft (stirring shaft of the modified stirrer) is provided in the first cylindrical space (first cylindrical space formed by spirally wound evaporator, i.e. evaporator 50, shown in Figures 1-5) and in the second cylindrical space (second cylindrical space formed by spirally wound pipe, i.e. cold water coil 30, shown in Figures 1-5), and the hub and the plurality of vanes of the modified stirrer are near the bottom of the cooling tank and are provided in the second cylindrical space, since the Lee et al. stirrer is replaced by the stirrer taught by Park – where the modified stirrer remains connected to the rotary shaft and motor (rotary shaft of drive motor 64, disclosed in Figure 5) and the modified stirrer’s hub and plurality of vanes are located near the bottom of the cooling tank, i.e. reservoir 20, as taught by Park (see Rejection for Claim 1. I).-J).), (see Lee et al. Figures 2-5).
Claim 29 – The Combination discloses the liquid cooler of Claim 2, wherein the stirring shaft (extension pipe 130) has a coupling groove (coupling groove is annular shaped coupling groove between extension pipe 130 and drive shaft 20) recessed downwardly at an upper surface thereof where air flows in as disclosed in Figure 8, and wherein the rotary shaft (drive shaft 20) of the motor is coupled (via a threaded bolt and nut connection, connecting the end of drive shaft 20 to the main hub 110) to the coupling groove (coupling groove is annular shaped coupling groove between extension pipe 130 and drive shaft 20) of the stirring shaft (extension pipe 130), as disclosed in Park Figures 8-10.  (See Rejection for Claim 1 for motivation to combine)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., in view of Park, in view of Hirakawa, as applied to Claim 3, in further view of Robandt et al. (US-4137737-A, Feb. 6, 1979).  Lee et al., in view of Park, in view of Hirakawa, are hereinafter known as the Combination.
The claims are directed to an apparatus.  Lee et al.’s Machine Translation is referenced below.  Park’s Machine Translation is referenced below.  Hirakawa’s Machine Translation is referenced below.  The claim language is in bold-faced font.
The Combination discloses the claimed device of Claim 3 but does not teach meeting Claims 9-11 limitations simultaneously.
Robandt et al. discloses that when the stirrer (agitator) meets the claim language of Claims 9-11 simultaneously, i.e.,
Claim (9; 10; 11) – The Combination discloses the liquid cooler of Claim 3, and the Combination, in view of Robandt et al., disclose wherein an outer diameter of a peripheral edge of the hub (skirt 22) is (larger than, i.e. lobe-like cams 26; smaller than, i.e. alternating leading and trailing edges 35, 36; and corresponds to, i.e. periphery 23 of skirt 22) an outer diameter of the lower ends of the bending extensions of the blades. (See Robandt et al. Figures 1-4, particularly Figure 2; Column 2, lines 10-21; and Column 1, lines 7-10)
that such an arrangement provides “generally toroidal rollover” of the water (and clothes) as shown in
Figure 2 – which is the sought after flow in the disclosed liquid cooler. (See Robandt et al. 1:7-10) (See Park Figures 1-2 and 8, and Abstract lines 1-2 showing the desired generally toroidal rollover of the water)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s stirrer:
Claim 9 – wherein an outer diameter of a peripheral edge of the hub is larger than an outer diameter of the lower ends of the bending extensions of the blades;

Claim 10 – wherein an outer diameter of a peripheral edge of the hub is smaller than an outer diameter of the lower ends of the bending extensions of the blades; and

Claim 11 – wherein an outer diameter of a peripheral edge of the hub corresponds to an outer diameter of the lower ends of the bending extensions of the blades;

as taught by Robandt et al. (see above paragraph), since Robandt et al. states at 1:7-10, that such an arrangement provides “generally toroidal rollover” of the water (and clothes) as shown in Robandt et al. Figure 2 – which is the sought after flow in the disclosed liquid cooler. (See Park Figures 1-2 and 8, and Abstract lines 1-2 showing the desired “generally toroidal rollover” of the water)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	CCD Report (Common Citation Document for US-201715679728-A1, accessed on the Internet at http://ccd.fiveipoffices.org/CCD-2.2.0/ on Sep. 20, 2019, 1 page) – CCD Report lists the applied prior art by the Korean Patent Office.  These references are made of record.
1).	Lee et al. (KR-20110068250-A, Jun. 22, 2011 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 20 pages).
2).	Shin et al. (KR-20150019118-A, Feb. 25, 2015 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 25 pages).
3).	Hofken (WO-2015086212-A1, Jun. 18, 2015 – Espacenet Bibliographic Data, Patent Publication, and English Equivalent US20160339401A1, 31 pages).  Note that Hofken’s Korean Equivalent is KR-20160096679-A.
4).	Robandt et al. (US-4137737-A, Feb. 6, 1979).
5).	Kim (KR-200447286-Y1, Jan. 14, 2010 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 17 pages)
6).	Park (KR-101200034-B1, Nov. 12, 2012 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 27 pages)

1).	US-20170153056-A1, Jun 1, 2017, now US-10408533-B2, issued Sep. 10, 2019, (see Figures 29-31).  US-20190346201-A1, Nov. 14, 2019, now US-10962282-B2, issued Mar. 30, 2021 (see Figures 29-31).
2).	US-20180016128-A1, Jan. 18, 2018, now US-10501305-B2, issued Dec. 10, 2019 (see Figures 2-4).  US-20180016129-A1, Jan. 18, 2018, now US-10472221-B2, issued Nov. 12, 2019 (see Figures 2-4).
3).	US-20180029899-A1, Feb. 1, 2018, now US-10322943-B2, issued Jun. 18, 2019 (see Figures 2-4).   US-20180056217-A1, Mar. 1, 2018, instant application (see Figures 2-4).  US-20190256372-A1, Aug. 22, 2019 (see Figures 2-4).
4).	US-10473380-B2, issued Nov. 12, 2019 (see Figures 5-9).
5).	US-20200399872-A1, Dec. 24. 2020 (see Figures 1, 2, 8, and 12).
6).	US-20200399109-A1, Dec. 24, 2020 (see Figures 1, 2, and 6).
7).	US-10882727-B2 issued Jan. 5, 2021 (see Figures 5-6 and 12-13)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/30/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779